IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00183-CR

CARLTON BRANTNER,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 87th District Court
                              Freestone County, Texas
                             Trial Court No. 15-001-CR


                           MEMORANDUM OPINION


       Appellant Carlton Eugene Brantner’s pro se notice of appeal was filed on May 21,

2015. The imposition of sentence was on January 22, 2015, and the plea-bargained

judgment of conviction for continuous sexual abuse of a young child was signed the same

day. Brantner’s notice of appeal is untimely, and we have no jurisdiction of an untimely

appeal. See TEX. R. APP. P. 26.2(a)(1); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App.

1996) (no appellate jurisdiction where notice of appeal is untimely).

       Also, Brantner signed a waiver of his right to appeal, and the trial court’s
certification of defendant’s right to appeal in this case states that Brantner waived his

right to appeal and that this is a plea-bargain case and Brantner has no right of appeal.

This appeal is therefore dismissed.1 See TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006) (“A court of appeals … must dismiss a prohibited appeal

without further action, regardless of the basis for the appeal.”); Davis v. State, 205 S.W.3d
606, 607 (Tex. App.—Waco 2006, no pet.).




                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed June 11, 2015
Do not publish
[CRPM]




1A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered.
See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a
petition for discretionary review, that petition must be filed in the Court of Criminal Appeals within 30
days after either the day the court of appeals’ judgment was rendered or the day the last timely motion for
rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2(a).

Brantner v. State                                                                                   Page 2